Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “wherein the electric oil pump includes…an oil pump”. It is not clear if the applicant is claiming two oil pumps or components of a first oil pump. Correction is required.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000230442 (herein Tabata) in view of Leone et al (US PGPub No. 2019/0154453).

A machine translation of Tabata was filed on 11/08/2019 by the applicant and is relied upon herein;

Tabata teaches:

limitations from claims 1 and 10, an electric oil pump system comprising: an electric oil pump (72); and an electronic control unit (80, 82, 84), the electronic control unit being configured to, accumulate driving time of the electric oil pump (paragraph 27), and determine degradation of the electric oil pump by taking into account an accumulated driving time (paragraph 28), the accumulated driving time being a driving time of the electric oil pump which the electronic control unit accumulates (paragraph 27-28);

Tabata does not teach a predictive driving time;

Leone teaches:

limitations from claims 1 and 10, a vehicle maintenance system including an electronic control unit (110, paragraph 30); and wherein the control unit determines that a component is degraded (FIG. 2; paragraphs 61-62), and predicts a driving time of a vehicle component occurring in the future (FIG. 2; paragraphs 61 teaching a first route, and paragraph 62 teaching a second route), and determines a degradation of the component based on the predicted driving 

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to include a predictive monitoring of the vehicle pump of Tabata, as taught by Leone, in order to prevent the component from failing while in use, and to allow preventative maintenance scheduling (paragraph 37 of Leone);



Tabata further teaches:

limitations from claim 2, wherein the electric oil pump includes a motor (paragraph 24) and an oil pump (72), the motor being configured to generate a driving force of the oil pump, the oil pump including a rotor configured to be rotated by the driving force of the motor and being configured to pump oil by the rotor (see paragraph 24 discussing rotational control of the pump, therefore a rotor is necessarily present);

limitations from claim 4, further comprising a notification device (88; this limitation is being treated under USC 112f means-plus-function; paragraph 50 describes the notification device as a display, warning light, or similar) configured to notify a user of the degradation of the electric oil pump when the electronic control unit determines that the electric oil pump is degraded (paragraph 38);

limitations from claim 6, wherein the electronic control unit is configured to determine that the electric oil pump is degraded, when at least one of the accumulated driving time or the predicted driving time is equal to or greater than a predetermined time (see paragraph 27 “cumulative operation time” as a 



Leone further teaches:

limitations from claim 3, wherein the electronic control unit (110) is configured to predict the predicted driving time based on a distance from a current location to a destination of a vehicle which is mounted with the electric oil pump and a speed of the vehicle (paragraphs 7, 17, 61-63, and 65 for example; steps 215 and 220 of FIG. 2 wherein the determination is made whether the degraded part has enough predicted life to meet a first or second route);

limitations from claim 5, further comprising: a communication terminal (140); a server (see paragraphs 22-23 teaching a computer with memory) configured to communicate with the communication terminal (paragraph 22); and a notification device (output of the HMI 140; this limitation is being treated under USC 112f means-plus-function; paragraph 50 describes the notification device as a display, warning light, or similar) configured to perform notification of the degradation of the electric oil pump to a user via the communication terminal (paragraph 31), when the electronic control unit (110) determines that the electric oil pump is degraded by taking into account the accumulated driving time and the predicted driving time (paragraphs 7, 61-62, and 65 for example);

limitations from claim 7, wherein the electronic control unit is configured to determine that the electric oil pump is degraded, when the accumulated driving time is less than a life of at least one of a plurality of components included in the electric oil pump and the predicted driving time is equal to or greater than the life of at least one of the plurality of components (paragraphs 7, 61-63, and 65 for example; steps 215 and 220 of FIG. 2 wherein the determination is made whether the degraded part has enough predicted life to meet a first or second route);



Tabata further teaches:

limitations from claim 8, an electric oil pump system comprising: an electric oil pump (72); and an electronic control unit (80, 82, 84), the electronic control unit being configured to, accumulate driving time of the electric oil pump (paragraph 27), and determine degradation of the electric oil pump by taking into account an accumulated driving time (paragraph 28), the accumulated driving time being a driving time of the electric oil pump which the electronic control unit accumulates (paragraph 27-28);

Tabata does not teach a predictive driving time;

Leone teaches:

limitations from claims 1 and 10, a vehicle maintenance system including an electronic control unit (110, paragraph 30); a communication terminal (140); a server (see paragraphs 22-23 teaching a computer with memory) configured to communicate with the communication terminal (paragraph 22); and wherein the control unit determines that a component is degraded (FIG. 2; paragraphs 61-62), and predicts a driving time of a vehicle component occurring in the future (FIG. 2; paragraphs 61 teaching a first route, and paragraph 62 teaching a second route), and determines a degradation of the component based on the predicted driving time (paragraph 62 – “The computer 110 may be programmed to identify the vehicle 100 part based on determining whether a distance away from the current location and/or first route to a second destination exceeds a predetermined distance threshold.”; see additionally paragraphs 7 and 65);





Leone further teaches:

limitations from claim 9, wherein the electronic control unit (110) is configured to predict the predicted driving time based on a distance from a current location to a destination of a vehicle which is mounted with the electric oil pump and a speed of the vehicle (paragraphs 7, 61-63, and 65 for example; steps 215 and 220 of FIG. 2 wherein the determination is made whether the degraded part has enough predicted life to meet a first or second route);



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

2019/0287005, 10160553, 7581449 teach a lifetime predictive system for various pumps;
2002/0161496, 10672199 teach a vehicle management system based on parts lifetimes;
2020/0320804 teaches a communicating system between a vehicle and a server;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746